       Case 5:18-cv-05814-BLF Document 28-2 Filed 11/29/18 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   JACOB M. HEATH (SBN 238959)
     jheath@orrick.com
 3   WILL MELEHANI (SBN 285916)
     wmelehani@orrick.com
 4   JOHANNA L. JACOB (SBN 286796)
     jjacob@orrick.com
 5   ORRICK, HERRINGTON & SUTCLIFFE LLP
     405 Howard Street
 6   San Francisco, CA 94105
     Telephone:    +1-415-773-5700
 7   Facsimile:    +1-415-773-5759
 8   Attorneys for Plaintiff
     POYNT CORPORATION
 9
10
                             IN THE UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12
                                      SAN JOSE DIVISION
13

14    POYNT CORPORATION,                        Case No. 5:18-cv-05814 BLF
15                      Plaintiff,              [PROPOSED] ORDER GRANTING
                                                PLAINTIFF POYNT
16              v.                              CORPORATION’S
                                                ADMINISTRATIVE MOTION TO
17    INNOWI, INC.,                             FILE UNDER SEAL
18                      Defendant.              Date:
                                                Time:
19                                              Courtroom 3, 5th Floor
                                                Judge: Hon. Beth L. Freeman
20

21

22

23

24

25

26

27

28
                                                       [PROPOSED] ORDER GRANTING PLAINTIFF POYNT’S
                                                            ADMINISTRATIVE MOT. TO FILE UNDER SEAL
     4123-5704-3481.1                                                            5:18-CV-05814 BLF
       Case 5:18-cv-05814-BLF Document 28-2 Filed 11/29/18 Page 2 of 2



 1                                                   ORDER

 2            Having considered Plaintiff Poynt Corporation’s (“Poynt”) Administrative Motion to File

 3   Under Seal (“Motion to Seal”), and good cause appearing in support thereof,

 4            IT IS HEREBY ORDERED that Poynt’s Motion to Seal is GRANTED as follows:

 5
                                                              PORTIONS OF DOCUMENT
 6                      DOCUMENT
                                                                  TO BE SEALED
 7    Plaintiff Poynt Corporation’s Opposition to      3:3-5; 5:15-18; 6:19-20; 7:14-15; 11:7-8
      Defendant Innowi, Inc.’s Motion to Dismiss
 8

 9
10            IT IS SO ORDERED.

11
     Dated: _________________________                     ________________________________
12                                                        Honorable Beth L. Freeman
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                 [PROPOSED] ORDER GRANTING PLAINTIFF POYNT’S
                                                    -1-               ADMINISTRATIVE MOT. TO FILE UNDER SEAL
     4123-5704-3481.1                                                                      5:18-CV-05814 BLF
